Exhibit 10(h)
SIXTH AMENDMENT TO SIXTH AMENDED
AND RESTATED CREDIT AGREEMENT
     This Sixth Amendment to Sixth Amended and Restated Credit Agreement (this
“Sixth Amendment”) is entered into effective as of the 29th day of January, 2010
(the “Effective Date”), by and among Denbury Onshore, LLC, a Delaware limited
liability company (“Borrower”), Denbury Resources Inc., a Delaware corporation
(“Parent”), JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative
Agent”), and the financial institutions parties hereto as Banks (“Banks”).
W I T N E S S E T H
     WHEREAS, Borrower, Parent, Administrative Agent, the other agents a party
thereto and Banks are parties to that certain Sixth Amended and Restated Credit
Agreement dated as of September 14, 2006 (as amended, the “Credit Agreement”)
(unless otherwise defined herein, all terms used herein with their initial
letter capitalized shall have the meaning given such terms in the Credit
Agreement, including, to the extent applicable, after giving effect to the
amendments set forth in Section 1 of this Sixth Amendment); and
     WHEREAS, pursuant to the Credit Agreement, Banks have made a Revolving Loan
to Borrower and provided certain other credit accommodations to Borrower; and
     WHEREAS, Parent and Encore Acquisition Company, a Delaware corporation
(“Encore”), have entered into that certain Agreement and Plan of Merger dated as
of October 31, 2009 (the “Encore Merger Agreement”), pursuant to which Encore
will merge with and into Parent (with Parent as the surviving party) (the
“Encore Merger”); and
     WHEREAS, Parent and Borrower have advised Administrative Agent of the
following (collectively, the “2010 Senior Subordinated Notes Transactions”):
     (1) that in contemplation of, and to partially finance, the Encore Merger,
Parent intends to issue up to $1,250,000,000 of unsecured senior subordinated
notes, which issuance of Debt is prohibited by Section 10.1 of the Credit
Agreement; and
     (2) that Borrower and each Restricted Subsidiary will each enter into a
Guarantee to act as a guarantor of Parent’s obligations under such unsecured
senior subordinated notes, which Guarantees are prohibited by Section 10.1 of
the Credit Agreement; and
     (3) that Parent intends to deposit and hold the proceeds of such unsecured
senior subordinated notes, together with certain other amounts payable by Parent
in connection therewith, in one or more securities escrow accounts of Parent
held by an escrow agent, which securities escrow accounts and such amounts held
therein shall be pledged to the unsecured senior subordinated notes trustee, for
the sole benefit of such trustee and the holders of the unsecured senior
subordinated notes (collectively, the

1



--------------------------------------------------------------------------------



 



“Escrow Transactions”), which Escrow Transactions are prohibited by Section 10.3
of the Credit Agreement; and
     (4) that in the event the Encore Merger Agreement is terminated in
accordance with its terms prior to the consummation of the Encore Merger,
including, without limitation, as a result of the Encore Merger not being
consummated on or prior to May 31, 2010 for any reason, Parent will redeem such
unsecured senior subordinated notes in full, which payment is prohibited by
Section 10.2 of the Credit Agreement; and
     WHEREAS, Parent and Borrower have requested that the Administrative Agent
and Banks amend certain provisions of the Credit Agreement to permit the 2010
Senior Subordinated Notes Transactions; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Banks have agreed to Parent’s and Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, Parent,
Borrower, Administrative Agent and Banks hereby agree as follows:
Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Sixth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement shall be amended effective as of the Effective Date in the
manner provided in this Section 1.
     1.1 Additional Definitions. Section 2.1 of the Credit Agreement shall be
amended to add thereto in alphabetical order the following definitions of “2010
Notes Rate Cap”, “2010 Notes Trustee”, “2010 Senior Subordinated Notes”, “2010
Senior Subordinated Notes Debt”, “2010 Senior Subordinated Notes Documents”,
“Encore”, “Encore Merger”, “Encore Merger Agreement”, “Encore Merger Outside
Date”, “Encore Merger Termination Date”, “Escrow Account”, “Escrow Agent”,
“Escrow Agreement”, “Escrow Amount” and “Sixth Amendment”, which shall read in
full as follows:
     “2010 Notes Rate Cap” means an interest rate that shall not exceed
(a) fifteen percent (15%) per annum if Parent has a corporate rating of at least
BB- from Standard & Poor’s Ratings Group and Ba3 from Moody’s Investors Service,
Inc. (in each case with stable outlook or better), (b) sixteen percent (16%) per
annum if Parent has a corporate rating of B+ from Standard & Poor’s Ratings
Group and B1 from Moody’s Investors Service, Inc. (in each case with stable
outlook or better) or (c) seventeen percent (17%) if Parent has a corporate
rating below B+ from Standard & Poor’s Ratings Group or B1 from Moody’s
Investors Service, Inc. (in each case with stable outlook or better).
     “2010 Notes Trustee” means Wells Fargo Bank, N.A., or another trustee
reasonably acceptable to Administrative Agent.

2



--------------------------------------------------------------------------------



 



     “2010 Senior Subordinated Notes” means senior subordinated notes proposed
to be issued by Parent in an aggregate amount not exceeding $1,250,000,000 and
which satisfy each of the following criteria: (a) an interest rate at or below
the 2010 Notes Rate Cap; (b) a maturity date no earlier than 8 years after date
of issuance; (c) no requirement for amortization, mandatory prepayment,
mandatory redemption or other obligation of Parent to repay, prepay, repurchase
or redeem such senior subordinated notes prior to the earlier of (i) the Encore
Merger Termination Date, (ii) the occurrence of an event of default which
continues beyond any applicable cure period, (iii) the eighth (8th) anniversary
of the date of issuance, or (iv) the occurrence of any “change of control”;
(d) unsecured (except by the Escrow Account and the Escrow Amount);
(e) contractually subordinated to the Obligations on terms and conditions
substantially similar to those contained in the Permitted Subordinate Debt
Documents; (f) issued on or prior to the Encore Merger Termination Date; and
(g) requirement that, in the event the Encore Merger Termination Date occurs, a
mandatory prepayment or mandatory redemption of all of such senior subordinated
notes shall be made within ten (10) Domestic Business Days of the Encore Merger
Termination Date.
     “2010 Senior Subordinated Notes Debt” means subordinate unsecured Debt of
Parent resulting from the issuance of the 2010 Senior Subordinated Notes.
     “2010 Senior Subordinated Notes Documents” means the indenture, senior
subordinated notes, all guarantees of any such notes, and all other agreements,
documents and/or instruments executed and delivered by Parent or any other
Credit Party in connection with, or pursuant to, Parent’s issuance of the 2010
Senior Subordinated Notes, including, without limitation, the Escrow Agreement.
     “Encore” means Encore Acquisition Company, a Delaware corporation.
     “Encore Merger” means the merger of Encore with and into Parent (with
Parent as the surviving entity) pursuant to and in accordance with the Encore
Merger Agreement.
     “Encore Merger Agreement” means that certain Agreement and Plan of Merger
dated as of October 31, 2009.
     “Encore Merger Outside Date” means May 31, 2010.

3



--------------------------------------------------------------------------------



 



     “Encore Merger Termination Date” means the earlier of (a) the Encore Merger
Outside Date and (b) the date on which the Encore Merger Agreement is terminated
in accordance with its terms.
     “Escrow Account” means, collectively, one or more securities escrow
accounts of Parent established pursuant to the Escrow Agreement, held by the
Escrow Agent, and pledged to 2010 Notes Trustee for its benefit and the benefit
of the holders of the 2010 Senior Subordinated Notes.
     “Escrow Agent” means Wells Fargo Bank, N.A., or another escrow agent
reasonably acceptable to Administrative Agent.
     “Escrow Agreement” means an escrow and security agreement entered into by
and among Parent, Escrow Agent and 2010 Notes Trustee in connection with the
issuance of the 2010 Senior Subordinated Notes.
     “Escrow Amount” means amounts that may, from time to time prior to the
Encore Merger Termination Date, be deposited by Parent into the Escrow Account,
which amounts deposited in the aggregate shall not exceed the sum of (a) the
principal amount of the 2010 Senior Subordinated Notes plus (b) the amount of
any interest, and any other customary amounts, which shall accrue and be payable
by Parent on, under and in connection with the 2010 Senior Subordinated Notes
prior to a mandatory redemption thereof following the Encore Merger Termination
Date.
     “Sixth Amendment” means that certain Sixth Amendment to Sixth Amended and
Restated Credit Agreement dated as of January 29, 2010 among Borrower, Parent,
Administrative Agent and Banks.
     1.2 Amendment to Definition. The definition of “Loan Papers” contained in
Section 2.1 of the Credit Agreement shall be amended and restated to read in
full as follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, each Facility Guaranty which may now or hereafter be
executed, each Parent Pledge Agreement which may now or hereafter be executed,
each Subsidiary Pledge Agreement which may now or hereafter be executed, the
Existing Mortgages (as amended by the Amendments to Mortgages), all Mortgages
now or at any time hereafter delivered pursuant to Section 6.1, the

4



--------------------------------------------------------------------------------



 



Amendments to Mortgages, and all other certificates, documents or instruments
delivered in connection with this Agreement, as the foregoing may be amended
from time to time.
     1.3 Amendment to Compliance with Laws and Documents Provision. Section 9.8
of the Credit Agreement is hereby amended as follows:
     (a) by deleting the word “and” immediately following the words “is a
party,” at the end of clause (b) thereof and replacing it with a “,”; and
     (b) by adding immediately after the word “party” at the end of clause
(c) thereof a new clause (d) to read in full as follows:
     “, and (d) all 2010 Senior Subordinated Notes Documents to which any Credit
Party is a party”.
     1.4 Amendment to Affirmative Covenants Article. Article IX of the Credit
Agreement is hereby amended by adding a new Section 9.15 thereto to read in full
as follows:
     “Section 9.15 2010 Senior Subordinated Notes Documents. Parent and Borrower
will, promptly following the issuance of the 2010 Senior Subordinated Notes,
provide to Administrative Agent (a) a true, correct and complete copy, certified
by an Authorized Officer of Parent, of the indenture executed among Parent, the
other Credit Parties party thereto and 2010 Notes Trustee, pursuant to which the
2010 Senior Subordinated Notes are issued, together with all exhibits and
schedules thereto, and (b) a true, correct and complete copy, certified by an
Authorized Officer of Parent, of the Escrow Agreement, together with all
exhibits and schedules thereto, which Escrow Agreement shall be in form and
substance acceptable to the Administrative Agent.”
     1.5 Amendment to Incurrence of Debt Provision. Section 10.1 of the Credit
Agreement is hereby amended by deleting clause (b) and clause (d) therein in
their entirety and replacing such clauses with the following:
     “(b) without duplication, Parent may incur, assume, become and/or remain
liable for (i) Permitted Subordinate Debt and (ii) 2010 Senior Subordinated
Notes Debt until the earlier to occur of (1) the consummation of the Encore
Merger and (2) the date that is ten (10) Domestic Business Days following the
Encore Merger Termination Date,”
     “(d) Parent, Borrower or any Restricted Subsidiary may incur, become and
remain liable for Permitted Subordinate Debt and Debt incurred by Parent
pursuant to the issuance of the 2010 Senior Subordinated Notes as a guarantor;
provided, that (A) such

5



--------------------------------------------------------------------------------



 



Guarantees of Permitted Subordinate Debt and/or 2010 Senior Subordinated Notes
Debt shall be subordinated to the Obligations pursuant to subordination
provisions approved by Required Banks, such approval not to be unreasonably
withheld, and (B) prior to the execution and delivery by any Restricted
Subsidiary of any Guaranty of Permitted Subordinate Debt and/or 2010 Senior
Subordinated Notes Debt, as applicable, such Restricted Subsidiary shall have
executed and delivered to Administrative Agent for the ratable benefit of Banks
a Facility Guaranty, and all the Equity of such Restricted Subsidiary owned by
any Credit Party shall have been pledged to Administrative Agent pursuant to a
Parent Pledge Agreement or a Subsidiary Pledge Agreement.”
     1.6 Amendment to Restricted Payments Provision. Section 10.2 of the Credit
Agreement is hereby amended as follows:
     (a) by deleting the word “and” immediately following the words “in any
Fiscal Year” at the end of clause (c) thereof and replacing it with a “,”; and
     (b) by adding immediately after the word “thereof” at the end of clause
(d) thereof a new clause (e) to read in full as follows:
     “, and (e) in the event that the Encore Merger is not consummated on or
prior to the Encore Merger Termination Date, then Parent may make the Restricted
Payments required under the 2010 Senior Subordinated Notes Documents to redeem
the 2010 Senior Subordinated Notes in full and make all other payments owing
under the 2010 Senior Subordinated Notes Documents; provided, that such
Restricted Payments shall be made within ten (10) Domestic Business Days of the
Encore Merger Termination Date”.
     1.7 Amendment to Negative Pledge Provision. Section 10.3 of the Credit
Agreement is hereby deleted and replaced in its entirety with the following:
     “Section 10.3 Negative Pledge. Parent and Borrower will not, nor will
Parent and/or Borrower permit any other Credit Party to, create, assume or
suffer to exist any Lien on any of their respective assets, other than
(a) Permitted Encumbrances, (b) Immaterial Title Deficiencies and (c) Liens on
the Escrow Amount and the Escrow Account in favor of 2010 Notes Trustee, for its
benefit and for the benefit of the holders of the 2010 Senior Subordinated
Notes, granted pursuant to and in accordance with the Escrow Agreement, which
Escrow Agreement shall be in form and substance acceptable to the Administrative
Agent. Parent and Borrower will not, nor will Parent and/or Borrower permit any
other Credit Party to, enter into or become bound by any

6



--------------------------------------------------------------------------------



 



agreement (other than this Agreement) that prohibits or otherwise restricts the
right of Parent, Borrower or any other Credit Party to create, assume or suffer
to exist any Lien on any of their respective assets in favor of Administrative
Agent for the ratable benefit of Banks, other than the Escrow Agreement in
respect of the Escrow Amount and the Escrow Account.”
     1.8 Amendment to Use of Proceeds Provision. Section 10.7 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
section:
     “The proceeds received by Parent from the issuance of the 2010 Senior
Subordinated Notes, together with any other amounts comprising the Escrow Amount
deposited into the Escrow Account pursuant to the Escrow Agreement, will not be
used by Parent, Borrower or any other Credit Party for any purpose other than to
make Restricted Payments on the 2010 Senior Subordinated Notes on the Encore
Merger Termination Date in accordance with Section 10.2.”
     1.9 Amendment to Negative Covenants Article. Article X of the Credit
Agreement is hereby amended by adding a new Section 10.18 thereto to read in
full as follows:
     “Section 10.18 2010 Senior Subordinated Notes Documents. Parent and
Borrower will not, nor will Parent and Borrower permit any Credit Party to
amend, modify or waive any provision of any 2010 Senior Subordinated Notes
Document if the effect of such amendment, modification or waiver (a) subjects a
Credit Party to any additional material obligation, (b) increases the principal
of the 2010 Senior Subordinated Notes or increases the rate of interest on the
2010 Senior Subordinated Notes to a rate in excess of the 2010 Notes Rate Cap,
(c) accelerates the date fixed for any payment of principal or interest on the
2010 Senior Subordinated Notes to a date sooner than Encore Merger Termination
Date, or (d) would change the percentage of holders of the 2010 Senior
Subordinated Notes required for any such amendment, modification or waiver from
the percentage required on the date of issuance of the 2010 Senior Subordinated
Notes.”
Section 2. Conditions Precedent to Amendment. The amendments contained in
Section 1 hereof are subject to the satisfaction of each of the following
conditions precedent:
     2.1 Counterparts. Administrative Agent shall have received counterparts
hereof duly executed by the Borrower, Parent and Required Banks (or, in the case
of any party as to which an executed counterpart shall not have been received,
telegraphic, telecopy, or other written confirmation from such party of
execution of a counterpart hereof by such party).

7



--------------------------------------------------------------------------------



 



     2.2 No Material Adverse Effect. There shall not have occurred since
December 31, 2008 any events that, individually or in the aggregate, have had a
Material Adverse Effect.
     2.3 No Default. No Default or Event of Default shall have occurred which is
continuing.
     2.4 Other Documents. Administrative Agent shall have been provided with
such documents, instruments and agreements, and Parent and Borrower shall have
taken such actions, in each case as Administrative Agent may reasonably require
in connection with this Sixth Amendment and the transactions contemplated
hereby.
Section 3. Representations and Warranties. To induce Banks and Administrative
Agent to enter into this Sixth Amendment, Parent and Borrower hereby jointly and
severally represent and warrant to Banks and Administrative Agent as follows:
     3.1 Reaffirm Existing Representations and Warranties. Each representation
and warranty of Parent and Borrower contained in the Credit Agreement and the
other Loan Papers is true and correct in all material respects on the date
hereof and will be true and correct in all material respects after giving effect
to the amendments set forth in Section 1 hereof.
     3.2 Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrower of this Sixth Amendment are within Parent’s and
Borrower’s corporate or organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any Material Agreement binding upon
Parent, Borrower or their Subsidiaries or result in the creation or imposition
of any Lien upon any of the assets of Parent, Borrower or their Subsidiaries
except Permitted Encumbrances.
     3.3 Validity and Enforceability. This Sixth Amendment constitutes the valid
and binding obligation of Parent and Borrower enforceable in accordance with its
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.
     3.4 Encore Merger Documents. Borrower has provided to Administrative Agent
a true and correct copy of the material Encore Merger Documents. No rights or
obligations of any party to any of the Encore Merger Documents have been waived
and no party to any of the Encore Merger Documents is in default of its
obligations or in breach of any representations or warranties made thereunder.
Each of the Encore Merger Documents is a valid, binding and enforceable
obligation of each party thereto in accordance with its terms and is in full
force and effect.
Section 4. Miscellaneous.
     4.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions
of the Credit Agreement and the Loan Papers shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens

8



--------------------------------------------------------------------------------



 



securing the Obligations, each of which are hereby ratified, affirmed and
extended to secure the Obligations as they may be increased pursuant hereto.
     4.2 Parties in Interest. All of the terms and provisions of this Sixth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
     4.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Sixth Amendment and all related documents.
     4.4 Counterparts. This Sixth Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Sixth Amendment until Parent, Borrower and Required Banks have
executed a counterpart. Facsimiles shall be effective as originals.
     4.5 Complete Agreement. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
     4.6 Headings. The headings, captions and arrangements used in this Sixth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Sixth Amendment, nor affect
the meaning thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages to Follow]



9



--------------------------------------------------------------------------------



 



            PARENT:

DENBURY RESOURCES INC.,
a Delaware corporation
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer     

            BORROWER:

DENBURY ONSHORE, LLC,
a Delaware limited liability company
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



     Each of the undersigned (i) consent and agree to this Sixth Amendment, and
(ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

            DENBURY MARINE, L.L.C.,
a Louisiana limited liability company
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer        DENBURY OPERATING COMPANY,
a Delaware corporation
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer        TUSCALOOSA ROYALTY FUND LLC,
a Mississippi limited liability company
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer        DENBURY GATHERING & MARKETING, INC.,
a Delaware corporation
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            DENBURY NEW FRONTIERS, LLC,
a Delaware limited liability company
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer        DENBURY GREEN PIPELINE-TEXAS, LLC,
a Delaware limited liability company
      By:   /s/ Mark C. Allen         Mark C. Allen,        Chief Financial
Officer     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT/BANK:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Bank
      By:   /s/ Kimbery A. Bourgeois         Kimberly A. Bourgeois,       
Senior Vice President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

FORTIS CAPITAL CORP.
      By:         Name:         Title:                 By:         Name:        
Title:        

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CALYON NEW YORK BRANCH
      By:   /s/ Darrell Stanley         Darrell Stanley        Managing
Director              By:   /s/ Sharada Manne         Sharada Manne       
Director     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMERICA BANK
      By:   /s/ V. Mark Fuqua         V. Mark Fuqua        Senior Vice
President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

UNION BANK, N.A.
      By:   /s/ Alison Fuqua         Alison Fuqua        Assistant Vice
President              By:   /s/ Whitney Randolph         Whitney Randolph     
  Vice President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BANK OF AMERICA, N.A.
      By:   /s/ Stephen J. Hoffman         Stephen J. Hoffman        Managing
Director     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BANK OF SCOTLAND PLC
      By:   /s/ Julia R. Franklin         Julia R. Franklin        Assistant
Vice President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMPASS BANK
      By:   /s/ Christopher S. Parada         Christopher S. Parada       
Senior Vice President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

WELLS FARGO BANK, N.A.
      By:   /s/ Thomas E. Stelmar, Jr.         Thomas E. Stelmar, Jr.        AVP
/ Portfolio Manager     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

THE BANK OF NOVA SCOTIA
      By:   /s/ David G. Mills         David G. Mills        Managing Director 
   

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Todd Coker         Todd Coker        AVP     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney         Daria Mahoney        Vice President     

[Signature Page]
Sixth Amendment to Sixth Amended and Restated Credit Agreement
Denbury Resources Inc.

 